Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
This action is in response to the Amendment filed on 09/28/2021.
Claims 1-20 are under examination.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10-11, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2018/0268155 A1), also published as JP-2017-052850 and Cholas et al. (US 20110219229 A1).

Regarding claim 1, Kamiya et al. discloses: A document management system comprising: one or more internal devices that are connected to an internal network [par. 0028, “Each of the local systems 100 includes one or more creation terminals 102, one or more viewing terminals 104, and a processing apparatus 110, which are connected to a local network 108”], the internal network being connected to an external network through a firewall [par. 0028, “The local network 108 is a private network (for example, a local area network (LAN)) set up in an organization such as an enterprise and is protected from the wide area network 10 by a firewall or the like”]; and an intermediation device that can communicate with the internal network and the external network [par. 0037, “the viewing terminal 104 or the creation terminal 102 may act as an intermediate device between the server and the authentication device 130 to transfer data therebetween. The viewing terminal 104 or the creation terminal 102 may have the function of the authentication device 130”]; each of the internal devices comprising: a storage unit that stores one or more documents and metadata of each of the documents [fig. 7, par. 0089, “The document DB 116 stores an eDoc file generated by the processing apparatus 110 and metadata corresponding to the eDoc file”]; and a request acceptance unit that accepts, from a user, a request for processing by an external server on the external network as to one of the documents stored in the storage unit, and transmits the accepted request to the intermediation device [par. 0046, “Upon receipt of the instruction from the user to register the document, the creation terminal 102 (more specifically, a registration process program installed in the creation terminal 102) accepts input of an item to be selected by the user”, par. 0047, “The creation terminal 102 transmits the attribute data to the processing apparatus 110 together with the data of the document”]; [par. 0106, “The processing apparatus 110 receives the document (referred to as the target document) and the attribute data from the creation terminal 102”], acquires, from the external network, at least one data item among a plurality of data items required by the external server to execute the request [par. 0107, “the processing apparatus 110 requests the DID server 220 in the management system 200 to assign a new issuance privilege and issuance quota”], acquires another one or more of the data items through the internal network from the internal device transmitting the request [par. 0106, “The processing apparatus 110 receives the document (referred to as the target document) and the attribute data from the creation terminal 102”], and transmits requested data including the acquired plurality of data items to the external server [par. 0113, “The processing apparatus 110 uploads the generated DID to the DID server 220”, par. 0114, “The processing apparatus 110 uploads the generated metadata to the metadata server 230”, par. 0038, “The management system 200 is constituted by a single computer or multiple computers capable of communicating with one another, and has the functions of a user ID server 210, a DID server 220, a metadata server 230, and a processing apparatus management server 240”], wherein the processing by the external server on the external network as to one of the documents stored in the storage unit is any one of: translating contents of the document [par. 0030, “The processing apparatus 110 executes a protection process for converting a document created by the creation terminal 102 into a protected document… a document is converted into data in a dedicated format designed for the system according to this exemplary embodiment”, par. 0047]; generating a summary of contents of the document, and analyzing metadata of the document [par. 0049, “the processing apparatus 110 generates metadata corresponding to the generated eDoc file. The metadata includes attribute data received together with the document from the creation terminal 102 and the values of the attribute items generated by the processing apparatus 110”].
Kamiya et al. do not explicitly disclose the intermediation device is a gateway server.
However Cholas et al. teaches the intermediation device is a gateway server [par. 0077, “The VOD server 105 comprises a computer system where on-demand content can be received from one or more of the aforementioned data sources 102 and enter the network system. These servers may generate the content locally, or alternatively act as a gateway or intermediary from a distant source”, par. 0099, par. 0105], wherein the processing by the external server on the external network as to one of the documents stored in the storage unit is any one of: analyzing metadata of the document [par. 0176, “The rights management application 310 compares the content metadata to the rights profile, and determines that the subscriber is not authorized to view the content”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cholas et al. into the teaching of Kamiya et al. with the motivation for providing access to content across a plurality of devices and environments as taught by Cholas et al. [Cholas et al.: abs.].
Regarding claim 4, the rejection of claim 1 is incorporated.
Kamiya et al. further discloses one of the plurality of data items is address information of the intermediation device, which is address information for the external network [par. 0087, “The management information storage unit 112 stores management information 112a. The management information 112a includes the following items: higher-level device address information... The higher-level device address information is information indicating the respective communication addresses (such as the IP address or the URL) of higher-level devices that manage the processing apparatus 110”, par. 0090, “address information of the prescribed processing apparatus”].
Cholas et al. teaches the intermediation device is a gateway server [par. 0077, “The VOD server 105 comprises a computer system where on-demand content can be received from one or more of the aforementioned data sources 102 and enter the network system. These servers may generate the content locally, or alternatively act as a gateway or intermediary from a distant source”, par. 0099, par. 0105].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cholas et al. into the teaching of Kamiya et al. with the motivation for providing access to content across a plurality of devices and environments as taught by Cholas et al. [Cholas et al.: abs.].
Regarding claim 7, the rejection of claim 1 is incorporated.
Kamiya et al. further discloses the intermediation device further comprises: a processing result transmission unit that receives processing result data indicating a result of the processing and sent from the external server, and transmits the received processing result data through the internal network to the internal device transmitting the request corresponding to the processing [see fig. 8, par. 0121, “The viewing terminal 104 receives the eDoc file and metadata sent from the processing apparatus 110 and saves (caches) the received eDoc file and metadata”, par. 0175, “the distributor accesses the prescribed processing apparatus 110 by using the creation terminal 102 or the viewing terminal 104 (hereinafter collectively referred to as the user terminal)”].
Cholas et al. teaches the intermediation device is a gateway server [par. 0077, “The VOD server 105 comprises a computer system where on-demand content can be received from one or more of the aforementioned data sources 102 and enter the network system. These servers may generate the content locally, or alternatively act as a gateway or intermediary from a distant source”, par. 0099, par. 0105].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cholas et al. into the teaching of Kamiya et al. with the motivation for providing access to content across a plurality of devices and environments as taught by Cholas et al. [Cholas et al.: abs.].
Regarding claim 10, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 11, the rejection of claim 1 is incorporated.
Kamiya et al. further discloses a plurality of elements are included in the metadata of the document [par. 0031, “The metadata includes multiple items, and, in accordance with a function provided through the corresponding service, the associated device or user assigns, edits, and updates data”]; document identification information of the document, and element identification information indicating, of the elements included in the metadata of the document, elements where processing result data as a result of the processing should be written, are included in the plurality of data items [par. 0049, “The metadata includes attribute data received together with the document from the creation terminal 102 and the values of the attribute items generated by the processing apparatus 110, such as the DID, the ID of the processing apparatus 110, the encoding date and time, and encryption key information”]; and on receiving, from the external server, the document identification information, the element identification information and processing result data corresponding to the request data, the intermediation device makes control so that the processing result data is written into, of a group of elements of the metadata of the document corresponding to the document identification information stored in the storage unit of the internal device, elements corresponding to the element identification information [par. 0047, “The creation terminal 102 transmits the attribute data to the processing apparatus 110 together with the data of the document. The attribute data includes an attribute item input by the user, such as the destination, and other attribute items generated by the creation terminal 102, such as information on the registrant and the creation date and time. The creation terminal 102 may include a driver for converting documents in various formats created by various applications into a uniform format available for the viewing terminal 104. For example, the driver converts data indicating a still document image, such as word processor data, spreadsheet data, or CAD data, into a document written in a page description language in a way similar to that of a printer driver. For example, when the original data is audio data, the driver converts the audio data into data (a document) in a specific audio data format supported by the document management system according to this exemplary embodiment (in particular, the viewing terminal 104)”, par. 0053, “the viewing terminal 104 accesses the management system 200 and requests the metadata of the eDoc file. This request includes the DID of the eDoc file”].
[par. 0077, “The VOD server 105 comprises a computer system where on-demand content can be received from one or more of the aforementioned data sources 102 and enter the network system. These servers may generate the content locally, or alternatively act as a gateway or intermediary from a distant source”, par. 0099, par. 0105].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cholas et al. into the teaching of Kamiya et al. with the motivation for providing access to content across a plurality of devices and environments as taught by Cholas et al. [Cholas et al.: abs.].
Regarding claim 14, it recites limitations similar to claim 11. The reason for the rejection of claim 11 is incorporated herein.
Regarding claim 15, the rejection of claim 1 is incorporated.
Kamiya et al. further discloses on receiving the request from a user, the intermediation device acquires, from a predetermined device on the internal network, information indicating whether the user has permission to use the intermediation device or not, and makes control to reject the request from the user when it is found from the acquired information that the user does not have permission to use the intermediation device [par. 0094, “In response to an instruction given by a user (distributor) to the creation terminal 102 to register a document, the creation terminal 102 displays a screen for prompting the user to input login authentication information”, par. 0095, “If the creation terminal 102 supports communication with the authentication device 130, login authentication may be performed using the authentication device 130”, par. 0096, “If the login authentication is successful, the user selects a document to be registered in the document management system (and to be distributed to other users) from among the documents held in the creation terminal 102 and makes an instruction to register the selected document in the processing apparatus 110”, see fig. 8].
Cholas et al. teaches the intermediation device is a gateway server [par. 0077, “The VOD server 105 comprises a computer system where on-demand content can be received from one or more of the aforementioned data sources 102 and enter the network system. These servers may generate the content locally, or alternatively act as a gateway or intermediary from a distant source”, par. 0099, par. 0105].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cholas et al. into the teaching of Kamiya et al. with the motivation for providing access to content across a plurality of devices and environments as taught by Cholas et al. [Cholas et al.: abs.].
Regarding claim 18, the rejection of claim 1 is incorporated.
Kamiya et al. further discloses the intermediation device acquires address data temporarily generated by the external server and indicating an address of the request data, from the external server via the external network; and the request transmission unit transmits, to the external server, the request data including the address data as one of the data items [par. 0087, “The management information storage unit 112 stores management information 112a. The management information 112a includes the following items: higher-level device address information... The higher-level device address information is information indicating the respective communication addresses (such as the IP address or the URL) of higher-level devices that manage the processing apparatus 110. Examples of the higher-level devices include the management system 200, the servers 210 to 240 in the management system 200”, par. 0090, “Each of the creation terminal 102 and the viewing terminal 104 stores, for each user who uses the terminal, authentication information (such as the user ID and the password) of the user, the ID of the prescribed processing apparatus, address information of the prescribed processing apparatus, address information of a higher-level device (for example, the management system 200 or the in-house management system 150 described below)”, par. 0164, “the viewing terminal 104 requests the local user ID server 152 to perform authentication by using registered address information of a higher-level device”].
Cholas et al. teaches the intermediation device is a gateway server [par. 0077, “The VOD server 105 comprises a computer system where on-demand content can be received from one or more of the aforementioned data sources 102 and enter the network system. These servers may generate the content locally, or alternatively act as a gateway or intermediary from a distant source”, par. 0099, par. 0105].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cholas et al. into the teaching of Kamiya et al. with the motivation for providing access to content across a plurality of devices and environments as taught by Cholas et al. [Cholas et al.: abs.].

Claims 2-3, 5-6, 8-9, 12-13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2018/0268155 A1), also published as JP-2017-052850 and  as applied to claims 1, 4, 7, 10-11, 14-15 and 18 above, and further in view of McKeeman et al. (US 8,819,942 B1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Kamiya et al. further discloses an external device that is connected to the external network [fig. 1]; wherein: the internal device accepts designation of at least one granted user as destinations to which permission to browse the document is granted, incorporates authorized user information indicating the designated at least one granted user into the metadata of the document in the storage unit [par. 0036, “a single terminal may have the functions of both the creation terminal 102 and the viewing terminal 104. An eDoc includes a privilege granted to a viewer (access privilege information in the metadata described below), and the privilege may include, for example, the writing restriction to the eDoc and the restriction of redistribution destinations. In the case of an eDoc including access privilege information that specifies such restrictions, the viewing terminal 104 accepts the modification (editing) operation from the viewer only within the range of the writing restriction, and also accepts the designation of destinations of redistribution of a new modified eDoc only within the range of the restriction of redistribution destinations”, par. 0055], registers the metadata into the external device [par. 0051, “The processing apparatus 110 transmits the generated metadata to the management system 200 for registration”], and provides, to a browsing device of each of the at least one granted user, the document stored in the storage unit in a state where the document has been encrypted so that the at least one granted user can decode the encrypted document [par. 0030, “a document is converted into data in a dedicated format designed for the system according to this exemplary embodiment, and is encrypted in form that can be decrypted by only users designated as destinations of the document”]; the external device stores the metadata registered from the internal device [par. 0051, “The management system 200 (the metadata server 230) saves the received metadata”];  33in a case where a request to browse the document within the browsing terminal is issued from a user, the browsing device examines whether the user is or is not included as one of the at least one granted user in the authorized user information included in the metadata of the document stored in the internal device or an accessible device of the external device, decodes and displays the document when the user is included as one of the at least one granted user, and inhibits the document from being displayed when the user is not included as one of the at least one granted user [par. 0055, “the viewing terminal 104 determines whether the destination information included in the metadata includes the combination of the viewing terminal 104 and the user who is currently using the viewing terminal 104 (the user has been authenticated using the authentication device 130). If the combination is not included, the user does not have the privilege to view the eDoc file on the viewing terminal 104. Thus, the viewing terminal 104 does not open the eDoc file and displays an error message indicating that the user does not have the viewing privilege. If the combination is included, the user has the privilege to view the eDoc file on the viewing terminal 104”]; document identification information of the document to be subjected to the processing is included in the plurality of data items [par. 0113, “The processing apparatus 110 uploads the generated DID to the DID server 220”]; the intermediation device further comprises: a server request processing unit that carries out processing in which, when a document request including the document identification information is received from the external server receiving [par. 0113, “The processing apparatus 110 uploads the generated DID to the DID server 220”, par. 0114, “The processing apparatus 110 uploads the generated metadata to the metadata server 230”, par. 0038, “The management system 200 is constituted by a single computer or multiple computers capable of communicating with one another, and has the functions of a user ID server 210, a DID server 220, a metadata server 230, and a processing apparatus management server 240”], and the document encrypted and provided from the internal device in accordance with the providing instruction is transmitted to the external server; and the internal device comprises: a data providing unit that provides, to the intermediation device, the received document intended by the providing instruction in a state where the document has been encrypted so that the external server can decode the document but the intermediation device cannot decode the document. 
Cholas et al. teaches the intermediation device is a gateway server [par. 0077, “The VOD server 105 comprises a computer system where on-demand content can be received from one or more of the aforementioned data sources 102 and enter the network system. These servers may generate the content locally, or alternatively act as a gateway or intermediary from a distant source”, par. 0099, par. 0105].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cholas et al. into the teaching of Kamiya et al. with the motivation for providing access to content across a plurality of devices and environments as taught by Cholas et al. [Cholas et al.: abs.].

They do not explicitly disclose he document encrypted and provided from the internal device in accordance with the providing instruction is transmitted to the external server; and the internal device comprises: a data providing unit that provides, to the intermediation device, the received document intended by the providing instruction in a state where the document has been encrypted so that the external server can decode the document but the intermediation device cannot decode the document.
However McKeeman et al. teaches he document encrypted and provided from the internal device in accordance with the providing instruction is transmitted to the external server; and the internal device comprises: a data providing unit that provides, to the intermediation device, the received document intended by the providing instruction in a state where the document has been encrypted so that the external server can decode the document but the intermediation device cannot decode the document [col. 6, lines 12-19, “The client 340 can encrypt the clear-text file using software that can be provided by server 320. The encrypted file contains internal data structures of the clear-text file. The client 340 can send the encrypted file to the server 320 and the server 320 can decrypt the encrypted file for further processing of the clear-text file. The server 340 can send information back to the client 320 indicating that the encrypted file has been processed”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of McKeeman et al. into the teaching of Kamiya et al. and Cholas et al. with the motivation to protect valuable information [McKeeman et al.: abs.].
Regarding claim 3, the rejection of claim 2 is incorporated.
Kamiya et al. further discloses metadata specifying information specifying the metadata intended by the processing or a part of the metadata is included in the plurality of data items; and on receiving a metadata request including the metadata specifying information from the external server receiving the request data, the server request processing unit of the intermediation device acquires the metadata corresponding to the metadata specifying information or a part of the metadata from the external device or the internal device converts 34 the acquired metadata or a part thereof into encrypted metadata that can be decoded by the external server, and transmits the encrypted metadata or a part thereof to the external server [par. 0031, “The processing apparatus 110 also creates metadata of the protected document and registers the created metadata in a higher-level system, namely, the management system 200”, par. 0038, “The management system 200 further manages metadata of protected documents generated by the processing apparatuses 110 and provides the metadata to the viewing terminals 104 in response to requests”, par. 0041, “A user (viewer) who requests metadata is identified as an "authorized person" for the metadata server 230 when the combination of the user and the viewing terminal 104 used by the user to send the request matches a combination of a destination user and a destination viewing terminal 104 that is specified in destination information (described in detail below) in the metadata held by the metadata server 230 in association with the DID of the eDoc file (the DID is included in the request)”, par. 0053].
[par. 0077, “The VOD server 105 comprises a computer system where on-demand content can be received from one or more of the aforementioned data sources 102 and enter the network system. These servers may generate the content locally, or alternatively act as a gateway or intermediary from a distant source”, par. 0099, par. 0105].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cholas et al. into the teaching of Kamiya et al. with the motivation for providing access to content across a plurality of devices and environments as taught by Cholas et al. [Cholas et al.: abs.].
Regarding claim 5, the rejection of claim 3 is incorporated.
Kamiya et al. further discloses one of the plurality of data items is address information of the intermediation device, which is address information for the external network [par. 0087, “The management information storage unit 112 stores management information 112a. The management information 112a includes the following items: higher-level device address information... The higher-level device address information is information indicating the respective communication addresses (such as the IP address or the URL) of higher-level devices that manage the processing apparatus 110”, par. 0090, “address information of the prescribed processing apparatus”].
Cholas et al. teaches the intermediation device is a gateway server [par. 0077, “The VOD server 105 comprises a computer system where on-demand content can be received from one or more of the aforementioned data sources 102 and enter the network system. These servers may generate the content locally, or alternatively act as a gateway or intermediary from a distant source”, par. 0099, par. 0105].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cholas et al. into the teaching of Kamiya et al. with the motivation for providing access to content across a plurality of devices and environments as taught by Cholas et al. [Cholas et al.: abs.].
Regarding claim 6, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 8, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 9, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 12, it recites limitations similar to claim 11. The reason for the rejection of claim 11 is incorporated herein.
Regarding claim 13, it recites limitations similar to claim 11. The reason for the rejection of claim 11 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 15. The reason for the rejection of claim 15 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 15. The reason for the rejection of claim 15 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 18. The reason for the rejection of claim 18 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 18. The reason for the rejection of claim 18 is incorporated herein.


Response to Arguments
Applicant’s arguments, filed on 01/02/2014, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 8613108 B1		Method and apparatus for location-based digital rights management
US 20020107973 A1		Metadata processes for multimedia database access
US 20150350712 A1		APPARATUS AND METHODS FOR RECORDING, ACCESSING, AND DELIVERING PACKETIZED CONTENT
US 20180267965 A1		INFORMATION PROCESSING APPARATUS AND NON-TRANSITORY COMPUTER READABLE MEDIUM
US 20110219229 A1		APPARATUS AND METHODS FOR RIGHTS-MANAGED CONTENT AND DATA DELIVERY

US 20120017282 A1		METHOD AND APPARATUS FOR PROVIDING DRM SERVICE
US 20080256086 A1		INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING APPARATUS, SERVER APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM
US 20170293766 A1		DISTRIBUTED DATA STORAGE BY MEANS OF AUTHORISATION TOKEN

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431